Case 1:20-cv-00672-GBD Document 64 Filed 07/20/21 Page 1 of 3

     

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee we ewe ee eee ee wh EO or hw rr rr rh eo x
JEFFREY A. ROBERTSON, ;

Plaintiff,

MEMORANDUM DECISION
~against- AND ORDER

PFIZER RETIREMENT COMMITTEE and 50;
FIDELITY EXECUTIVE SERVICES d/b/a 0 Civ. 672 (GBD)
Fidelity Employer Services Company, LLC,

Defendants.
we ee ew ee ee ee ee ee ee eee ee ee x

GEORGE B. DANIELS, United States District Judge:

Plaintiff Jeffrey A. Robertson brings this action against Pfizer Retirement Committee
(“Pfizer”) and Fidelity Executive Services, asserting claims under the Employee Retirement
Income Security Act of 1974 (“ERISA”), Section 404(a), 29 U.S.C. § 1104. (Compl., ECF No. 1,
41.) Plaintiff, a participant and beneficiary in the Pfizer Consolidated Pension Plan (“Pfizer
Plan”), alleges that Defendants owed him a fiduciary duty to inform him about the tax
consequences of his retirement elections. Specifically, Plaintiff contends that Defendants breached
their fiduciary duty under ERISA by failing to inform him that “there were IRS caps or limits that
would require” a significant portion of his retirement payment to be paid as a “taxable lump sum
payment.” (/d. §§ 42, 54, 63.) Fidelity Workplace Services LLC! moves to dismiss the complaint
pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim, arguing that the

provision of benefit estimates is a “purely ministerial function” that cannot “confer fiduciary

 

' Fidelity Workplace Services LLC contends that the complaint incorrectly names Fidelity Executive
Services d/b/a Fidelity Employer Services Company, LLC. (Mem. of Law in Support of Def. Fidelity
Workplace Services LLC’s Mot. to Dismiss (“Def.’s Mot.”), ECF No. 48, at 1.) Fidelity Workplace
Services LLC is hereinafter referenced as “Defendant” or “Fidelity.”

1

eee
7 oe _Aikanene tenance thine) " aii
24 es ied ee Ie tiger =

 
Case 1:20-cv-00672-GBD Document 64 Filed 07/20/21 Page 2 of 3

status.” (Def. Fidelity’s Mot. to Dismiss, ECF No. 48, at 4.) Defendant Fidelity’s motion to
dismiss is GRANTED,

The facts, as alleged in the complaint, fail to support a finding that Fidelity is an ERISA
fiduciary. An entity “is a fiduciary with respect to a plan to the extent [it] exercises any
discretionary authority or discretionary control respecting management of [the] plan or exercises
any authority or control respecting management or disposition of its assets,” or it “has any
discretionary authority or discretionary responsibility in the administration of such plan.” 29
U.S.C. § 1002(21)(A). Plaintiff alleges that Fidelity is an ERISA fiduciary because: (i) it
contracted with Pfizer to provide “retirement information and services to Pfizer employees,” (ii)
sent a letter to Plaintiff stating that Fidelity is responsible for providing guidance and the support
needed to “maximize the value” of pension benefits, and (iii) had direct contact with Plaintiff.”
(See, e.g., Compl. Jf 15, 29, 31-32; id. at 17.) None of these allegations indicate that Fidelity
exercised or had any authority or control, discretionary or otherwise, over plan management or
administration.

Varity and Blatt, cases on which Plaintiff relies, do not lead to a different conclusion in this
case. In Varify, a plan administrator with actual authority over plan management performed a
fiduciary function by communicating with beneficiaries regarding the future security of plan
benefits. Varity Corp. v. Howe, 516 U.S. 489, 503-05 (1996). In Blatt, an employer performed a

fiduciary function; “exercis[ing] actual control” over “plan assets” by ignoring repeated requests

 

? At oral argument, Plaintiff conceded that his claim against Fidelity for breach of fiduciary duty is not
based on Fidelity’s provision of pension benefit estimations or calculations. Even so, the calculation or
estimation of benefits is ministerial and does not give rise to ERISA fiduciary status. See Geller v. Cty.
Line Auto Sales, Inc., 86 F.3d 18, 21 (2d Cir. 1996) (“[T]he performance of ministerial functions includes,
inter alia, the determination of eligibility for participation or benefits, the maintenance of service and
employment records, the calculation of benefits, and the processing of claims.”) (citing 29 C.F.R.
§ 2509.75-8).)

 
Case 1:20-cv-00672-GBD Document 64 Filed 07/20/21 Page 3 of 3

to execute forms needed by the plan administrator in order to return retirement contributions to a
former employee. Blatt v. Marshall and Lassman, 812 F.2d 810, 813 (2d Cir. 1987). In the present
case, Fidelity is neither a fiduciary with actual authority over management of the Pfizer Plan nor
did it perform a fiduciary function. The crux of Plaintiff's claim is Fidelity’s alleged failure to
provide tax advice.? Plaintiff, however, does not assert facts giving rise to a reasonable inference
that Fidelity, a non-fiduciary, had such a duty with regard to tax advice. Accordingly, Plaintiff's
complaint does not state a claim for breach of fiduciary duty against Fidelity.

I. CONCLUSION

Defendant Fidelity’s motion to dismiss, (ECF No. 47), is GRANTED. The Clerk of Court
is directed to terminate the motion accordingly.
Plaintiff may seek leave to amend the complaint by letter application, attaching a proposed

amended complaint on or before July 30, 2021 if amendment would not be futile.

Dated: New York, New York
July 20, 2021

SOLORDERED.

Parag, B . Doiwk

GEpR B. DANIELS
ted States District Judge

 

 

> Plaintiff also conceded at oral argument that he did not have any discussions with Fidelity regarding tax
advice or information regarding a tax qualified account.

 
